DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-8, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo et al. (CN publication 109065632A, English machine translation), hereinafter referred to as Zhuo632, in view of Liu et al. (CN publication 103489920A, English machine translation), hereinafter referred to as Liu920.

Regarding claim 1, Zhuo632 teaches a method for manufacturing an array substrate (fig. 9-20 and related text), comprising the following operations: depositing and forming a gate insulation layer (930, end of page 6, fig. 11) on a pre-formed base substrate (910) and a pre-formed gate (920, end of page 6), the gate insulation layer covering the pre-formed gate (fig. 12); depositing and forming an amorphous silicon layer (940, end of page 6), a doped amorphous silicon layer (950, end of page 6 and beginning of page 7) and a metal layer (970, middle of page 11, fig. 13) on the gate insulation layer in sequence (fig. 9-13), the doped amorphous silicon layer being provided on the amorphous silicon layer and comprising at least three doped layers, doping concentrations of the at least three doped layers of the doped amorphous silicon layer increasing from bottom to top (end of page 6 and beginning of page 7); etching patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer (fig. 16-20).
Zhuo632 does not explicitly teach and forming a passivation layer covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate.
Liu920 teaches and forming a passivation layer (8, end of page 6) covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Zhuo632 with that of Liu920 so that and forming a passivation layer covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate for protecting the transistor.
Regarding claim 4, Zhuo632 teaches wherein after the operation of depositing and forming an amorphous silicon layer, a doped amorphous silicon layer and a metal layer on the gate insulation layer in sequence, the method further comprises: etching the amorphous silicon layer with a remaining thickness of 450 Å to 550 Å (beginning of page 3) in a channel region when the amorphous silicon layer is back-channel etched (fig. 13-20).
Regarding claim 5, Zhuo632 teaches wherein the doped amorphous silicon layer comprises a first doped layer, a second doped layer, a third doped layer, and a fourth doped layer with the doping concentrations increasing from bottom to top (end of page 3).
Regarding claim 6, Zhuo632 teaches wherein a proportion of the doping concentrations of the first doped layer, the second doped layer, the third doped layer and the fourth doped layer is 1:1.5:2.5:3 (page 3).
Regarding claim 7, Zhuo632 teaches wherein a thickness of each layer of the at least three doped layers is equal (middle of page 9).
Regarding claim 8, Zhuo632 teaches wherein the operation of etching patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer comprises: forming a photolithography mask on the metal layer; etching the metal layer, the doped amorphous silicon layer, and the amorphous silicon layer based on the photolithography mask; removing the photolithography mask in a channel region to expose the metal layer in the channel region; and etching the metal layer, the doped amorphous silicon layer and the amorphous silicon layer in the channel region in sequence to form a channel zone of the array substrate (fig. 9-20).
Regarding claim 10, Zhuo632 in view of Liu920 teach wherein after the operation of forming a passivation layer covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate, the method further comprises: driving the array substrate based on a voltage within a preset voltage range, and the preset voltage range is 14.6 V to 15.6 V.
Intended Use:
The part “driving the array substrate based on a voltage within a preset voltage range, and the preset voltage range is 14.6 V to 15.6 V” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).
Regarding claim 11, Zhuo632 teaches a device for manufacturing an array substrate (an apparatus performing method steps of fig. 9-20), wherein the device comprises a memory, a processor, a program stored in the memory and executed by the processor, the program, when executed by the processor (it is well known in the art that a manufacturing process steps are performed by a manufacturing apparatus comprising a memory, a processor, a program stored in the memory and executed by the processor for efficient fast and processing and obvious to an ordinary skill in the art), preforms the following operations: depositing and forming a gate insulation layer (930, end of page 6, fig. 11) on a pre-formed base substrate (910) and a pre-formed gate (920, end of page 6), the gate insulation layer covering the pre-formed gate (fig. 12); depositing and forming an amorphous silicon layer (940, end of page 6), a doped amorphous silicon layer (950, end of page 6 and beginning of page 7) and a metal layer (970, middle of page 11, fig. 13) on the gate insulation layer in sequence (fig. 9-13), the doped amorphous silicon layer being provided on the amorphous silicon layer and comprising at least three doped layers, doping concentrations of the at least three doped layers of the doped amorphous silicon layer increasing from bottom to top (end of page 6 and beginning of page 7); etching patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer (fig. 16-20).
Zhuo632 does not explicitly teach and forming a passivation layer covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate.
Liu920 teaches and forming a passivation layer (8, end of page 6) covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Zhuo632 with that of Liu920 so that and forming a passivation layer covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate for protecting the transistor.
Regarding claim 12, Zhuo632 teaches wherein the doped amorphous silicon layer comprises a first doped layer, a second doped layer, a third doped layer, and a fourth doped layer with doping concentrations increasing from bottom to top, and a proportion of the doping concentrations of the first doped layer, the second doped layer, the third doped layer and the fourth doped layer is 1:1.5:2.5:3 (page 3).
Regarding claim 14, Zhuo632 teaches an array substrate (fig. 20 and related text), wherein the array substrate comprises a base substrate (910, end of page 6), a gate (920, end of page 6), a gate insulation layer (930, end of page 6), an amorphous silicon layer (940, end of page 6), a doped amorphous silicon layer (950, end of page 6 and beginning of page 7), a metal layer (970, middle of page 11) are provided on the base substrate in sequence (fig. 20; and the doped amorphous silicon layer comprises at least three doped layers, and doping concentrations of the at least three doped layers of the doped amorphous silicon layer increases from bottom to top (end of page 6 and beginning of page 7).
Zhuo632 does not explicitly teach a passivation layer.
Liu920 teaches a passivation layer (8, end of page 6, fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Zhuo632 with that of Liu920 so that a gate, a gate insulation layer, an amorphous silicon layer, a doped amorphous silicon layer, a metal layer, and a passivation layer are provided on the base substrate in sequence for protecting the transistor.
Regarding claim 15, Zhuo632 teaches wherein the doped amorphous silicon layer comprises a first doped layer, a second doped layer, a third doped layer, and a fourth doped layer with the doping concentrations increasing from bottom to top (end of page 3).
Regarding claim 16, Zhuo632 teaches wherein a proportion of the doping concentrations of the first doped layer, the second doped layer, the third doped layer and the fourth doped layer is 1:1.5:2.5:3 (page 3).
Regarding claim 17, Zhuo632 teaches wherein a thickness of each layer of the at least three doped layers is equal (middle of page 9).

Claim 2-3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo632 in view of Liu920, as applied to claim 1 or 11 or 14 above, and further in view of Tian et al. (US publication 2021/0375952 A1), hereinafter referred to as Tian952

Regarding claim 2, Zhuo632 and Liu920 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Liu920 also teaches wherein the gate insulation layer comprises a first gate insulation layer (31, page 5) and a second gate insulation layer (32, page 5), the operation of depositing and forming a gate insulation layer on a pre-formed base substrate and a pre-formed gate comprises: depositing and forming the first gate insulation layer covering the pre-formed gate on the pre-formed base substrate and the pre-formed gate; and depositing and forming the second gate insulation layer on the first gate insulation layer (fig. 1-5).
Liu920 does not explicitly teach a deposition rate of the first gate insulation layer being greater than a deposition rate of the second gate insulation layer.
Tian952 discloses a deposition rate of the first gate insulation layer (151) being greater than a deposition rate of the second gate insulation layer (152, [0060-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhuo632 and Liu920 with that of Tian952 so that a deposition rate of the first gate insulation layer being greater than a deposition rate of the second gate insulation layer for improving the electrical performance of the active layer ([0051]).
Regarding claim 3, Tian952 teaches wherein a thickness of the first gate insulation layer is greater than a thickness of the second gate insulation layer (fig. 5).
Regarding claim 13, Zhuo632 and Liu920 disclose all the limitations of claim 11 as discussed above on which this claim depends.
Liu920 also teaches wherein the gate insulation layer comprises a first gate insulation layer (31, page 5) and a second gate insulation layer (32, page 5); the first gate insulation layer is provided on the base substrate and covering the pre-formed gate; the second gate insulation layer is provided on the first gate insulation layer (fig. 1-5).
Liu920 does not explicitly teach and a thickness of the first gate insulation layer is greater than a thickness of the second gate insulation layer.
Tian952 discloses and a thickness of the first gate insulation layer is greater than a thickness of the second gate insulation layer (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhuo632 and Liu920 with that of Tian952 so that and a thickness of the first gate insulation layer is greater than a thickness of the second gate insulation layer for improving the electrical performance of the active layer ([0051]).
Regarding claim 18, Zhuo632 and Liu920 disclose all the limitations of claim 14 as discussed above on which this claim depends.
Liu920 also teaches wherein: the gate insulation layer comprises a first gate insulation layer (31, page 5) and a second gate insulation layer (32, page 5); the first gate insulation layer is provided on the base substrate and covering the pre-formed gate; the second gate insulation layer is provided on the first gate insulation layer (fig. 1-5).
Liu920 does not explicitly teach and a thickness of the first gate insulation layer is greater than a thickness of the second gate insulation layer.
Tian952 discloses and a thickness of the first gate insulation layer is greater than a thickness of the second gate insulation layer (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhuo632 and Liu920 with that of Tian952 so that and a thickness of the first gate insulation layer is greater than a thickness of the second gate insulation layer for improving the electrical performance of the active layer ([0051]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuo632 in view of Liu920, as applied to claim 1 above, and further in view of Mo et al. (CN publication 108987279A, English machine translation), hereinafter referred to as Mo279.

Regarding claim 9, Zhuo632 and Liu920 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Zhuo632 and Liu920 do not explicitly teach wherein before the operation of forming a passivation layer covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate, the method further comprises: heat-treating a patterned doped amorphous silicon layer based on nitride gas.
Mo279 discloses wherein before the operation of forming a passivation layer covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate, the method further comprises: heat-treating a patterned doped amorphous silicon layer based on nitride gas (page 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhuo632 and Liu920 with that of Mo279 so that wherein before the operation of forming a passivation layer covering the patterns of the amorphous silicon layer, the doped amorphous silicon layer and the metal layer on the gate insulation layer to form the array substrate, the method further comprises: heat-treating a patterned doped amorphous silicon layer based on nitride gas for reducing the drift of the threshold voltage Vth of the thin film transistor under illumination conditions (end of page 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828